SHIRLEY S. ABRAHAMSON, C.J.
¶ 47. {concurring). I do not join the majority opinion because it unnecessarily departs from Wis. Stat. § 971.08 and this *516court's precedents in State v. Bangert, 131 Wis. 2d 246, 389 N.W.2d 12 (Wis. 1986), and its progeny, including State v. Brown, 2006 WI 100, 293 Wis. 2d 594, 716 N.W.2d 906. Bangert was decided in 1986. It was reaffirmed by Brown in 2006. The Bangert line of cases sets down simple, relatively "bright-line" rules in this area of the law, and there is no indication the framework is not working. Why disturb it now?
¶ 48. I conclude that Cross's motion to withdraw his plea satisfied the two requirements set forth in Bangert. Unlike the majority opinion, I conclude that Cross made a prima facie showing of a violation of § 971.08(1)(a) (a "Bangert violation"), namely that he was misinformed about the maximum penalties. When a defendant is told that he faces a higher punishment than provided by law and pleads guilty, the plea colloquy is on its face defective under Bangert. The defendant's motion contained the proper allegation that he "did not know or understand the information that should have been provided at the plea hearing." I therefore conclude that Cross was entitled to a Bangert hearing at which the State had the burden of proof by clear and convincing evidence that the defendant's plea was knowing, voluntary, and intelligent despite the deficiencies in the plea hearing.
¶ 49. Wisconsin Stat. § 971.08(l)(a) requires a circuit court, before accepting a plea of guilty or no contest, to "[a]ddress the defendant personally and determine that the plea is made voluntarily with understanding of the nature of the charge and the potential punishment if convicted."
¶ 50. Bangert and Brown interpreted "potential punishment if convicted" to mean "the range of punishments to which he [the defendant] is subjecting himself by entering a plea." Bangert, 131 Wis. 2d at 261-62; *517Brown, 293 Wis. 2d at 617. When the circuit court does not establish the defendant's understanding of "the range of punishments," the defendant can make a prima facie showing of a "Bangert violation," which entitles the defendant to an evidentiary hearing. See majority op., ¶¶ 19-20.
¶ 51. In the present case, a hurriedly convened Bangert hearing was held in the circuit court. The State had the burden of proving by clear and convincing evidence that the defendant's plea was knowing, voluntary, and intelligent despite the deficiencies in the plea hearing. The State called Cross's trial counsel as a witness. Trial counsel testified that she told the defendant the wrong maximum penalty. Defense counsel called Cross as a witness. Cross stated that he had an incorrect understanding of the penalties when he entered his guilty plea.
¶ 52. What comes through loud and clear from the Bangert hearing is that all the participants were acting in good faith and that none of them knew the correct statutory punishment — not the court, not the prosecutor, not the defense counsel, and not the defendant. The problem about the punishment arose because a statute had changed and no one was applying the law in effect at the relevant time.1 It is hard to conceive that the defendant knew the correct penalty, but none of the legally trained people knew it.
¶ 53. No matter how you cut it, Cross was misinformed about the "potential punishment," the "range of punishments, to which he was subjecting himself by entering a guilty plea. "Potential punishment"2 or *518"range of punishments"3 means the precise punishment set forth in the statutes. These phrases do not either say or mean that the defendant should be told the "approximate" statutory punishment. The majority opinion now says these phrases mean, in effect, "close enough for a criminal case."
¶ 54. The majority has established one set of rules for cases in which misinformation about punishment is "not substantially higher" than the statutory punishment and another set of rules for cases in which misinformation about punishment is "substantially higher." See majority op., ¶ 4. Neither Wis. Stat. § 971.08 nor any case cited by the majority has previously used a standard of "substantially higher." The majority does not elaborate on the meaning of "substantially higher." The majority opinion has, in my opinion, departed from a clear and simple rule to unnecessarily open a judicially crafted gray area, inviting further litigation centered on the meaning of "substantially higher."4
¶ 55. Rather than enter this gray area, I resolve this case by applying the existing framework of the law under Wis. Stat. § 971.08, Bangert, and Brown. No court has ruled on whether the State carried its burden at the Bangert hearing that was held in the present case. The majority fails to do so because it concludes a Bangert hearing was not necessary.
¶ 56. The issues under my analysis become twofold: First, whether the State carried its burden at the Bangert hearing to prove by clear and convincing evi*519dence that the defendant's plea was knowing, voluntary, and intelligent despite the deficiencies in the plea hearing; and second, whether the defendant has otherwise carried his burden to show that withdrawal is necessary to correct a manifest injustice, that is, a serious flaw in the fundamental integrity of the plea.5 Because of the posture of the case, I shall treat these two analyses together.
¶ 57. Although I am concerned that this case is close to the line of inappropriate judicial assumptions and speculations about what a defendant knew, would do, or should have done in deciding whether to enter a guilty plea, I nevertheless conclude, on the basis of the unusual facts of the present case and the limited record, that the defendant's plea was knowing, voluntary, and intelligent and that no constitutional flaw or manifest injustice undermines the integrity of the guilty plea.
¶ 58. Cross had a very favorable plea agreement. His potential punishment on the original charges was 60 years' imprisonment (40 years' initial confinement). The misinformation of the potential punishment on the amended charge was 40 years' imprisonment (25 years' initial confinement). The correct information about the amended information was 30 years' imprisonment (20 years' initial confinement). Thus, once the error was discovered, the plea agreement actually gave Cross a *520better deal than it appeared at the time he entered his plea. The plea agreement was also favorable because the prosecutor agreed to recommend only two years' imprisonment concurrent with his existing Minnesota sentence. The fact that the sentencing judge disregarded the prosecutor's recommendation after the defendant entered his plea, see majority op., ¶ 10, does not affect whether the plea was knowing, voluntary, and intelligent at the time it was entered.
¶ 59. Under these circumstances, regardless of who has the burden of proof, I cannot conclude that the misinformation about the potential punishment, arising from a good faith mistake of all involved, defeated the knowing, voluntary, and intelligent nature of Cross's guilty plea.
¶ 60. For the foregoing reasons, I concur and write separately.
¶ 61. I am authorized to state that Justice ANN WALSH BRADLEY joins this opinion.

 The majority opinion discusses the nature of the mistake at ¶ 11 & nn.5-6.


 Wis. Stat. § 971.08(l)(a).


 State v. Brown, 293 Wis. 2d at 617; majority op., ¶ 18.


 Cf. State v. Imani, 2010 WI 66, 326 Wis. 2d 179, 786 N.W.2d 40 (Crooks, J., concurring in part & dissenting in part) (discussing State v. Klessig, 211 Wis. 2d 194, 564 N.W.2d 716 (1997)).


 "When a defendant seeks to withdraw a guilty plea after sentencing, he must prove, by clear and convincing evidence, that a refusal to allow withdrawal of the plea would result in "manifest injustice." One way for a defendant to meet this burden is to show that he did not knowingly, intelligently, and voluntarily enter the plea." State v. Brown, 2006 WI 100, ¶ 18, 293 Wis. 2d 594, 716 N.W.2d 906 (2006). Here the primary dispute is whether the plea was entered knowingly, intelligently, and voluntarily.